Name: Commission Implementing Regulation (EU) 2019/1014 of 12 June 2019 to lay down detailed rules on minimum requirements for border control posts, including inspection centres, and for the format, categories and abbreviations to use for listing border control posts and control points (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  agricultural activity;  health;  agricultural policy;  tariff policy;  animal product;  politics and public safety;  trade
 Date Published: nan

 21.6.2019 EN Official Journal of the European Union L 165/10 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1014 of 12 June 2019 to lay down detailed rules on minimum requirements for border control posts, including inspection centres, and for the format, categories and abbreviations to use for listing border control posts and control points (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulation (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC, and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (1), and in particular Articles 60(2) and 64(4) thereof, Whereas: (1) Regulation (EU) 2017/625 establishes, inter alia, the framework for the performance of official controls and other official activities on animals and goods entering the Union from third countries to verify compliance with Union agri-food chain legislation in order to protect human, animal and plant health, animal welfare and, in relation to genetically modified organisms (GMOs) and plant protection products, also the environment. It provides that official controls are to be performed on consignments of animals and goods at the border control post of first arrival into the Union. To that end Member States are to designate border control posts. (2) Regulation (EU) 2017/625 sets out minimum requirements to be fulfilled by border control posts in order to be designated. It is therefore appropriate to lay down detailed rules on the minimum requirements concerning the infrastructure, equipment and documentation of border control posts. (3) In order to protect human and animal health, additional detailed rules on the minimum requirements should be established for border control posts, which have been designated for the category of animals and certain categories of goods such as products of animal origin, animal by-products, germinal products, composite products and hay and straw. (4) In certain cases, to take into account the particular unloading requirements of certain non-containerised consignments such as consignments of fishery products or consignments of animal by-products consisting for example of wool, and consignments of high volume bulk goods, which consist of large quantities of goods that are transported without being packed, border control posts should be exempted from the requirement to have an unloading area covered by a roof. Considering that consignments of bulk liquids of animal origin and non-animal origin are directly unloaded from the means of transport into tanks via special pipes, border control posts should not be required to have areas or rooms for the unloading of goods and inspection rooms or inspection areas for the performance of official controls and other official activities on bulk liquids. (5) With a view to prevent risks of cross-contamination, it is appropriate to lay down separation requirements for the unloading, storage and inspection facilities at border control posts which have been designated for products of animal origin, composite products, animal by-products and germinal products. However, provisions should be made to derogate from the separation requirements where the border control post has been designated for packed goods only, or for packed and certain unpacked goods where the risk assessment of the competent authorities at the border control post shows that there is no possibility of cross-contamination. In the latter case, in order to effectively deal with risks of cross-contamination, competent authorities should in addition ensure time separation as regards the handling of consignments and that facilities are cleaned and disinfected between arrivals of consignments. (6) As animals and goods entering the Union and subject to official controls at border control posts may not be in compliance with Union legislation, in order to avoid any risk of cross-contamination it is appropriate to establish rules to prohibit the use of certain border control posts facilities for consignments of animals and goods for intra-Union trade and to allow such use for consignments of animals and goods intended for export or which are moved from one point in the Union territory to another point in the Union territory, after passing through the territory of a third country, provided that the competent authorities implement appropriate risk prevention measures. Such measures should be based on an assessment of the capacity of the relevant facilities to accommodate such additional activity. The competent authorities should have appropriate arrangements in place to handle animals in accordance with Union rules on animal welfare. (7) To promote the efficiency of official controls and other official activities, a degree of flexibility should be provided by permitting, under certain conditions, the use of storage facilities of commercial undertakings and the storage in the means of transport in which the consignment was brought to the border control post. (8) To facilitate the efficient organisation and performance of official controls and other official activities, it is appropriate to allow that border control posts are split into one or more inspection centres, where the categories of animals and goods for which the border control post has been designated are to be controlled. In that respect, minimum requirements should be laid down for inspection centres. (9) The compliance of inspection centres with the minimum requirements for border control posts laid out in Article 64(3) of Regulation (EU) 2017/625 and the detailed rules on minimum requirements of this Regulation should be assessed by the Commission as part of the designation process of the border control post. Therefore, when notifying the Commission of the designation of a border control post, Member States should include all the necessary information about the inspection centres. (10) In order to ensure a proper verification of compliance of border control posts and of inspection centres within such posts with the minimum requirements laid down in Article 64(3) of Regulation (EU) 2017/625 and with the detailed rules laid down in this Regulation, Member States should inform the Commission of any changes in the infrastructure or operation of a border control post, or of an inspection centre within that post, if such changes necessitate an update to the information provided to the Commission in accordance with Article 59(2) of Regulation (EU) 2017/625. It is therefore appropriate to require Member States in this Regulation to inform the Commission accordingly. (11) Article 53(2) and Article 60(1) of Regulation (EU) 2017/625 requires each Member State to make available on the internet up to date lists of border control posts and control points on its territory and provide certain information for each border control post and control point. It is therefore appropriate to lay down in this Regulation the format for the lists of border control posts and control points together with the abbreviations to be used to indicate the categories of animals and goods for which border control posts and control points have been designated, and the additional specific information concerning the scope of the designation. (12) For transparency reasons, all inspection centres used as part of a border control post should be listed along with the post itself in the list of border control posts, indicating the categories of animals and goods controlled in the inspection centres. Any change concerning the inspection centres should be accurately reflected in the list. (13) The rules to be established by the Commission in accordance with Articles 60(2) and 64(4) of Regulation (EU) 2017/625 are closely linked since they all concern requirements applicable to border control posts and control points and should therefore apply from the same date. To facilitate the correct and comprehensive application of those rules, it is appropriate to establish them in a single act. (14) Commission Decision 2001/812/EC (2) lays down minimum requirements for border inspection posts approved in accordance with Council Directive 97/78/EC (3), for inspection centres and rules for their listing. Commission Decision 2009/821/EC (4) draws up a list of approved border inspection posts. Commission Directive 98/22/EC (5) lays down minimum conditions for carrying out plant health checks at inspection posts on plant, plant products and other objects coming from third countries in accordance with Council Directive 2000/29/EC (6). To ensure consistency and avoid overlap of requirements Decision 2001/812/EC, Decision 2009/821/EC and Directive 98/22/EC should be repealed. (15) The relevant provisions and empowerments granted to the Commission set out in Regulation (EU) 2017/625 begin to apply from 14 December 2019. Therefore, the rules laid down in this Regulation should also apply from that date. (16) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Subject matter 1. This Regulation lays down rules for the implementation of Regulation (EU) 2017/625 as regards: (a) common detailed rules on minimum requirements for the infrastructure, equipment and documentation of border control posts and control points other than border control posts; (b) specific detailed rules on minimum requirements for border control posts designated for the categories of animals and goods referred to in Article 47(1)(a) and (b) of Regulation (EU) 2017/625; (c) detailed rules on minimum requirements for inspection centres; (d) the format, categories, abbreviations and other information for the listing of border control posts and control points other than border control posts. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: 1. packed goods means goods placed in any type of packaging which completely encloses the goods to prevent any leaking and loss of content; 2. inspection centre means a separate facility set up within a border control post and established for the purpose of carrying out official controls and other official activities on animals and goods within the scope of the designation of the border control post; 3. ungulates means ungulates as defined in Article 2(d) of Council Directive 2004/68/EC (7); 4. registered equidae means registered equidae as defined in Article 2(c) of Council Directive 2009/156/EC (8). CHAPTER I Common minimum requirements for border control posts Article 3 Border control post infrastructure 1. Border control posts designated for the categories of animals and goods referred to in Article 47(1) of Regulation (EU) 2017/625 shall have the following facilities: (a) areas or rooms where animals and goods are to be unloaded. Such areas must be covered by a roof, except in the cases referred to in paragraph 4; (b) inspection rooms or inspection areas with a supply of hot and cold running water and facilities for washing and drying hands; (c) housing areas or housing rooms for animals and storage areas or storage rooms, including rooms for cold storage where this is appropriate to the category of goods for which the border control post has been designated; and (d) access to toilets supplied with facilities for washing and drying hands. 2. The rooms referred to in paragraph 1 shall be fitted with walls, floors and ceilings that are easy to clean and disinfect, adequate drainage and adequate natural or artificial light. 3. The areas referred to in paragraph 1 shall be easy to clean, have adequate drainage and adequate natural or artificial light. 4. The requirement for the unloading areas to be covered by a roof provided for in paragraph 1(a) shall not apply in the following cases: (a) non-containerised consignments of fishery products for human consumption; (b) consignments of animal by-products consisting of wool, bulk processed animal protein, loose manure or guano; and (c) consignments of high volume bulk goods referred to in Article 47(1)(c), (d) and (e) of Regulation (EU) 2017/625. 5. The facilities referred to in paragraph 1(a) and (b) shall not be required for the performance of official controls and other official activities on bulk liquids of animal origin and non-animal origin. 6. Member States may exempt border control posts, which have been designated for the categories of goods referred in Article 47(1)(c) of Regulation (EU) 2017/625, from the following requirements: (a) to have a supply of hot and cold running water and facilities for washing and drying hands as referred to in paragraph 1(b); and (b) to have rooms with ceilings that are easy to disinfect as referred to in paragraph 2. 7. The facilities referred to in paragraph 1(a), (b) and (c) shall not be shared with the other categories of goods referred to in Article 47(1) of Regulation (EU) 2017/625 when used for products of animal origin and composite products. 8. The facilities referred to in paragraph 1(a), (b) and (c) shall not be shared with food of non-animal origin when used for germinal products and animal by-products. 9. By way of derogation from the requirements of paragraphs 7 and 8, border control posts may share the facilities referred to in paragraph 1(a), (b) and (c) in the following cases: (a) border control posts that have been designated for categories of packed goods only; or (b) border control posts that have been designated for categories of packed goods and unpacked goods, provided that the following conditions are met: (i) the competent authorities conduct a risk assessment of the border control posts demonstrating how the avoidance of cross-contamination can be ensured and they implement the measures identified in the risk assessment for the prevention of such cross-contamination; and (ii) the competent authorities ensure a time separation between the handling of different consignments of unpacked goods and between the handling of consignments of unpacked and packed goods. During the period resulting from the time separation the facilities referred to in paragraph 1(a), (b) and (c) shall be cleaned and disinfected. 10. Paragraph 9 shall not apply to the facilities referred to in paragraph (1)(c) where those facilities are used for the storage of bulk animal by-products. 11. The competent authorities of the border control post may permit, under their control, the use of commercial storage facilities for the goods referred to in Article 47(1) of Regulation (EU) 2017/625, provided that those facilities are within the close vicinity of the border control post and are under the competence of the same customs authority. Such commercial storage facilities may be used to perform identity checks and physical checks on products of non-animal origin, provided that these facilities comply with the minimum requirements laid down in this Regulation. 12. Goods stored in commercial storage facilities in accordance with paragraph 11 shall be stored under hygienic conditions and be properly identified by barcodes or other electronic means, or labelling. Where the goods may pose a risk to human, animal and plant health, or in the case of GMOs and plant protection products also to the environment, they shall in addition be detained in a separate lockable room or areas fenced off from all other goods stored in the commercial storage facility. 13. Where the border control post is located at a road, rail, or port location, storage in the means of transport in which the goods were brought to the border control post, may be permitted under the control of the competent authorities. 14. Member States shall inform the Commission of any changes in the infrastructure or operation of a border control post, or of an inspection centre within that post, if such changes necessitate an update to the information provided to the Commission in accordance with Article 59(2) of Regulation (EU) 2017/625. Article 4 Equipment and documentation of border control posts 1. Border control posts shall have access to: (a) equipment for the weighing of consignments where its use is relevant to the categories of animals and goods for which the border control post has been designated; (b) equipment to unload, open and examine consignments; (c) cleansing and disinfecting equipment and instructions for its use or a documented system of cleansing and disinfection where the cleansing and disinfection are provided by agents external to the border control post; and (d) adequate equipment for the temporary storage of samples under temperature control, pending their dispatch to the laboratory, and suitable containers for their transport. 2. Inspection rooms or inspection areas, where appropriate to the categories of animals and goods for which border control posts have been designated, shall be equipped with: (a) a table with smooth washable surface easy to clean and disinfect; (b) a thermometer to measure surface and core temperature of the goods; (c) defrosting equipment; (d) sampling equipment; and (e) sealing tape and numbered seals or clearly marked labels to ensure traceability. 3. Where necessary to ensure the integrity of samples taken as part of official controls, detailed instructions regarding sampling for analysis and transport of such samples to the designated official laboratory shall be available. CHAPTER II Specific minimum requirements for border control posts Article 5 Border control posts designated for categories of animals 1. In addition to the requirements of Articles 3 and 4, border control posts which have been designated for animals referred to in Article 47(1)(a) of Regulation (EU) 2017/625 shall have the following: (a) changing room with showering facilities; (b) the areas or rooms for the unloading of animals referred to in Article 3(1)(a) provided with adequate space, light and ventilation; (c) equipment for feeding and watering; (d) storage facilities for feeding stuffs, for bedding and for litter and manure or arrangements in place with an external provider supplying the same facilities; (e) housing areas or housing rooms to separately detain the following categories of animals for which the border control post is designated: (i) ungulates other than registered equidae; (ii) registered equidae; and (iii) other animals other than ungulates (but including zoo ungulates); (f) inspection rooms or inspection areas provided with restraining equipment and the necessary equipment to carry out clinical examination; and (g) a dedicated access lane or other arrangements to spare the animals from any unnecessary waiting before they reach the unloading area. 2. The facilities referred to in paragraph 1(b), (c), (e), (f) and (g) shall be designed, constructed, maintained and operated so as to avoid the injury and unnecessary suffering of the animals and ensure their safety. 3. The facilities referred to in paragraph 1(a), (b), (c), (e) and (f) shall constitute one integrated and whole working unit. 4. The facilities referred to in paragraph 1 shall not be used for the performance of official controls and other official activities on consignments of animals for intra-Union trade. The facilities referred to in paragraph 1 may be used for the performance of official controls and other official activities on consignments of animals intended for export from the Union or which are moved from one of the territories listed in Annex I to Regulation (EU) 2017/625 to another territory listed in Annex I to Regulation (EU) 2017/625, after passing through the territory of a third country, provided that the following conditions are met: (a) the competent authorities conduct a risk assessment of the border control posts demonstrating how the avoidance of cross-contamination can be ensured and they implement the measures identified in the risk assessment for the prevention of such cross-contamination; and (b) the competent authorities ensure a time separation between the handling of consignments of animals intended for export from the Union or which are moved from one of the territories listed in Annex I to Regulation (EU) 2017/625 to another territory listed in Annex I to Regulation (EU) 2017/625, after passing through the territory of a third country, and any other consignments of animals entering the Union. During the period resulting from the time separation the facilities used for the handling of consignments of animals shall be cleaned and disinfected. 5. The facilities referred to in paragraph 1(b), (c), (e) and (f) shall not be shared with the categories of goods referred to in Article 47(1) of Regulation (EU) 2017/625. Article 6 Border control posts designated for categories of products of animal origin, animal by-products, germinal products, composite products and hay and straw 1. In addition to the requirements of Articles 3 and 4, border control posts which have been designated for the categories of goods referred to in Article 47(1)(b) of Regulation (EU) 2017/625 shall: (a) have inspection rooms referred to in Article 3(1)(b) equipped with facilities to maintain, where necessary, a temperature controlled environment; (b) where they have been designated for categories of chilled, frozen and ambient temperature goods be able to simultaneously store those goods at each appropriate temperature category, pending results of laboratory analysis, tests or diagnosis, or pending the outcome of the competent authority's controls; and (c) have changing rooms. 2. The facilities referred to in paragraph 1 shall constitute one integrated and whole working unit. 3. The facilities referred to in paragraph 1 shall not be used for the performance of official controls and other official activities on consignments of goods for intra-Union trade. The facilities referred to in paragraph 1 may be used for the performance of official controls and other official activities on consignments of goods intended for export from the Union or which are moved from one of the territories listed in Annex I to Regulation (EU) 2017/625 to another territory listed in Annex I to Regulation (EU) 2017/625, after passing through the territory of a third country, provided that the following conditions are met: (a) the competent authorities conduct a risk assessment of the border control posts demonstrating how the avoidance of cross-contamination can be ensured and they implement the measures identified in the risk assessment for the prevention of such cross-contamination; and (b) the competent authorities ensure a time separation between the handling of consignments of goods intended for export from the Union or which are moved from one of the territories listed in Annex I to Regulation (EU) 2017/625 to another territory listed in Annex I to Regulation (EU) 2017/625, after passing through the territory of a third country, and any other consignments of goods entering the Union. During the period resulting from the time separation the facilities used for the handling of consignments of goods shall be cleaned and disinfected. 4. The requirements referred to in paragraphs 1, 2 and 3 shall not apply for the performance of official controls and other official activities on bulk liquids of animal origin and non-animal origin. 5. Live frogs, live fish and live invertebrates which are intended for human consumption and hatching eggs and fishing baits may be inspected at border control posts which have been designated for categories of goods referred to in Article 47(1)(b) of Regulation (EU) 2017/625. CHAPTER III Lists of border control posts and control points Article 7 Format, categories, abbreviations and other information for the list of border control posts and control points 1. Member States shall use the format set out in Annex I to provide the information referred to in Article 60(1) of Regulation (EU) 2017/625. 2. In drawing up the lists of border control posts referred to in Article 60(1) of Regulation (EU) 2017/625 and the lists of control points in accordance with Article 53(2) of Regulation (EU) 2017/625, Member States shall use the abbreviations and the specifications set out in Annex II. 3. The lists of border control posts and control points shall be accompanied by an explanatory note containing the abbreviations and specifications set out in Annex II. CHAPTER IV Inspection centres Article 8 Requirements for inspection centres 1. Border control posts may comprise one or more inspection centres for carrying out, as necessary, official controls and other official activities on the categories of animals and goods, which are within the scope of the designation of the border control post. 2. Inspection centres shall comply with the minimum requirements for border control posts set out Article 64(3) of Regulation (EU) 2017/625 and the detailed rules on minimum requirements of this Regulation. The requirements of Article 64(3)(f) of Regulation (EU) 2017/625 shall not apply to inspection centres which have access to the technology and equipment for the operation of the information management system for official controls (IMSOC) referred to in Article 131 of that Regulation and to other computerised information management systems available in another facility of the same border control post. 3. Inspection centres must be: (a) under the remit of the same customs authority of the border control post; and (b) under the control of the competent authority of the border control post. 4. Where Member States notify the Commission of the designation of a border control post in accordance with Article 59 of Regulation (EU) 2017/625, they shall also submit to the Commission all the relevant information concerning any inspection centres established within such border control post. 5. Member States shall list each inspection centre together with the relevant border control post designated in conformity with Article 59 of Regulation (EU) 2017/625, in accordance with the format set out in Annex I. This information shall also specify the categories of animals and goods, which are controlled in inspection centres in accordance with Article 7. 6. Member States shall remove inspection centres from the list referred to in paragraph 5 once they cease to comply with paragraphs 2 and 3, and inform the Commission of the removal and of the reasons for this decision. Article 9 Repeals Commission Decisions 2001/812/EC and 2009/821/EC and Commission Directive 98/22/EC are repealed with effect from 14 December 2019. Article 10 Entry into force and date of application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 14 December 2019. However, as regards border control posts which are designated for the goods referred to in Article 47(1)(c) of Regulation (EU) 2017/625 in accordance with Article 59(1) of that Regulation and which do not have, at the date of entry into force of this Regulation, areas or rooms for unloading which are covered by a roof, the second sentence of Article 3(1)(a) and Article 3(3) shall apply from 14 December 2021. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 93, 7.4.2017, p. 3. (2) Commission Decision 2001/812/EC of 21 November 2001 laying down the requirements for the approval of border inspection posts responsible for veterinary checks on products introduced into the Community from third countries (OJ L 306, 23.11.2001, p. 28). (3) Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (OJ L 24, 30.1.1998, p. 9). (4) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (OJ L 296, 12.11.2009, p. 1). (5) Commission Directive 98/22/EC of 15 April 1998 laying down the minimum conditions for carrying out plant health checks in the Community, at inspection posts other than those at the place of destination, of plants, plant products or other objects coming from third countries (OJ L 126, 28.4.1998, p. 26). (6) Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (OJ L 169, 10.7.2000, p. 1). (7) Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (OJ L 139, 30.4.2004, p. 321). (8) Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (OJ L 192, 23.7.2010, p. 1). ANNEX I Format for the lists of border control posts 1. 2. 3. 4. 5. 6. 7. Border Control Post Contact details TRACES code Type of transport Inspection centres Categories of animals and goods and specifications Additional specifications regarding the scope of the designation Format for the lists of control points 1. 2. 3. 6. 7. Control Point Contact details TRACES code Categories of animals and goods and specifications Additional specifications regarding the scope of the designation ANNEX II Field number 1: Border Control Post (BCP)/Control Point (CP) Name of the BCP/CP Field number 2: Contact details of the BCP and CP Complete address email address telephone number Opening hours (mandatory only for BCP) Website (mandatory only for BCP) Field number 3: Assigned TRACES-CODE Field number 4: Type of transport of the BCP A = Airport F = Rail P = Port R = Road Field number 5: Inspection centres (Please note that several inspection centres may be within a BCP) Name of the inspection centre Address and contacts details Field number 6: BCP and CP Categories of animals and goods and specifications Field number 7: BCP and CP Additional specifications regarding the scope of the designation: free text to provide the additional specification (1) Abbreviations and specifications applicable to the categories of animals and goods for which the BCP/CP is designated, including inspection centres where applicable. (a) For animals referred to in Article 47(1)(a) of Regulation (EU) 2017/625 Abbreviations LA Live animals -U Ungulates other than registered equidae -E Registered equidae -O Other animals other than ungulates (This abbreviation includes zoo ungulates) Specifications (*) Suspension of BCP and CP as referred to in Article 63 of Regulation (EU) 2017/625 (1) See additional specifications in field 7 (b) For products of animal origin, composite products, germinal products, animal by-products, hay and straw referred to in Article 47(1)(b) of (Regulation (EU) 2017/625 or covered by conditions or measures referred to in Article 47(1)(d)(e) or (f) of Regulation (EU) 2017/625 Abbreviations POA Products of animal origin, composite products, germinal products, animal by-products, hay and straw -HC Products for human consumption -NHC Products not for human consumption -NT No temperature requirement -T Frozen/chilled products -T(FR) Frozen products -T(CH) Chilled products Specifications (*) Suspension of BCP and CP as referred to in Article 63 of Regulation (EU) 2017/625 (1) See additional specifications in field 7 (2) Packed products only (3) Fishery products only (4) Liquid in bulk only (c) For plants, plant products and other objects referred to in Article 47(1)(c) of Regulation (EU) 2017/625 Abbreviations P Plants PP Plants products PP(WP) Wood and wood products OO Other Objects Specifications (*) Suspension of BCP and CP as referred to in Article 63 of Regulation (EU) 2017/625 (1) See additional specifications in field 7 (d) For goods of non-animal origin referred to in Article 47(1)(d)(e) or (f) of Regulation (EU) 2017/625 Abbreviations PNAO Products of non-animal origin -HC(food) Food of non-animal origin covered by conditions or measures referred to in Article 47(1)(d)(e) or (f) of (Regulation (EU) 2017/625 -NHC(feed) Feed of non-animal origin covered by conditions or measures referred to in Article 47(1)(d)(e) or (f) of (Regulation (EU) 2017/625 -NHC(other) Products of non-animal origin, which are neither food nor feed -NT No temperature requirement -T Frozen/chilled products -T(FR) Frozen products -T(CH) Chilled products Specifications (*) Suspension of BCP and CP as referred to in Article 63 of Regulation (EU) 2017/625 (1) See additional specifications in field 7 (2) Packed products only (4) Liquid in bulk only